MEMORANDUM**
Gaspar Soto-Rodriguez appeals from the 33-month sentence imposed after he pled guilty to unlawful re-entry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Soto-Rodriguez contends that the district court erred in finding that his conviction under California Vehicle Code § 10851 qualified as an aggravated felony enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(C), because the California statute allows convictions based on aiding and abetting liability. Soto-Rodriguez’s contention is foreclosed by our decision in United States v. Vidal, 426 F.3d 1011, 1015-17 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *558courts of this circuit except as provided by 9th Cir. R. 36-3.